DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 10-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite a unit mass per unit length of the heavier weight compensation tension elements being “less than” that of a unit mass per unit length of the lightweight compensation tension elements, this feature is not clearly described in the original disclosure. Note that the disclosure is comparing the tensile strength of the tension elements.
Claims 1, 3-6, 10-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10 recite a unit mass per unit length of the heavier weight compensation tension elements being “less than” that of a unit mass per unit length of the lightweight compensation tension elements. It is unclear how a heavier material would have less mass than a lighter material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 3-6, 10, 11, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US Pat No 6,837,340 B2) in view of Pelto-Huikko et al. (US Pat No 9,828,214 B2). Strauss discloses a compensation and tie-down member (10) for an elevator system (fig. 7), comprising: 
Re claim 1, one or more lightweight compensation tension elements (14) having a first mass per unit length; and one or more heavier weight compensation tension elements (20) having a second mass per unit length less than the first mass per unit length (Strauss in view of Pelto-Huikko below teaches the claimed structure and material therefore would exhibit the claimed traits comparison).
Re claims 3, 16, wherein the one or more heavier weight compensation tension elements each comprise a plurality of steel wires (20 is described in the spec as being made of steel wires).
Re claims 4, 17, wherein the compensation and tie-town member is configured as a compensation belt with the one or more lightweight compensation tension elements and the one or more heavier weight compensation tension elements are arrayed across a lateral width of the compensation and tie-down member (fig. 3 shows the elements arrayed laterally).
Re claims 5, 18, further comprising a compensation jacket (12) at least partially encapsulating the one or more lightweight compensation tension elements and the one or more heavier weight   compensation tension elements (fig. 3).
Re claims 6, 19, 
Re claim 10, a hoistway; an elevator car movable along the hoistway; one or more suspension members operably connected to the elevator car to move the elevator car along the hoistway; a counterweight operably connected to the elevator car via the one or more suspension members (fig. 7 discloses these features; in the previous Office Action, Examiner took Official Notice that these are known features); and one or more compensation and tie-down members (10) operably connected to the elevator car and the counterweight to stabilize operation of the elevator system, the one or more compensation and tie-down members including: one or more lightweight compensation tension elements (14) having a first mass per unit length; and one or more heavier weight compensation tension elements (20) having a second unit mass per unit length less than the first mass per unit length (Strauss in view of Pelto-Huikko below teaches the claimed structure and material therefore would exhibit the claimed traits comparison).
Re claim 11, wherein a total suspension member mass per unit length of the one or more suspension members is within +/-10% of a total compensation member mass per unit length of the one or more compensation and tie-down members (col 7 ln 44-55 describes the suspension member and compensation member having the same length and weight, therefore would result in similar mass per unit length).
Re claim 14, wherein the number of compensation and tie-down members is fewer than the number of suspension members (col 7 ln 48-51 describes a scenario with 5 suspension members and 1 compensation member).
Strauss does not disclose:
Re claims 1, 10, wherein the one or more lightweight compensation tension elements are each formed from a plurality of fibers disposed in a matrix material; and wherein the plurality of fibers include one or more of carbon fibers, glass fibers or aramid fibers.

Re claims 1, 10, wherein the one or more lightweight compensation tension elements (51) are each formed from a plurality of fibers disposed in a matrix material (col 7 ln 19-21); and wherein the plurality of fibers include one or more of carbon fibers, glass fibers or aramid fibers (col 7 ln 19-21).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed fibers, as taught by Pelto-Huikko, to achieve good tensile stiffness, low-weight structure and good thermal properties.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US Pat No 6,837,340 B2) in view of Pelto-Huikko et al. (US Pat No 9,828,214 B2) and Coleman et al. (US Pat No 4,724,929). Strauss as modified discloses the elevator system (as cited above).
Strauss as modified does not clearly disclose:
Re claim 12, wherein the one or more suspension members each include a plurality of suspension tension elements, each suspension tension element including a plurality of fibers disposed in a matrix material.
Re claim 13, wherein a total number of compensation tension elements in the one or more compensation elements is fewer than the total number of suspension tension elements in the one or more suspension elements.
However, Coleman teaches an elevator system (fig. 1):
Re claim 12, wherein the one or more suspension members (1) each include a plurality of suspension tension elements (col 2 ln 53-54), each suspension tension element including a 
Re claim 13, wherein a total number of compensation tension elements in the one or more compensation elements is fewer than the total number of suspension tension elements in the one or more suspension elements (col 2 ln 53-65 provides an example of five suspension rope and one compensation rope, which would yield more suspension tension elements than compensation tension elements).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ plurality of suspension members, as taught by Coleman, to provide sufficient support for to the car and counterweight. Examiner takes Official Notice that it is known in the art that the suspension member would have tension member made of fibers disposed in a matrix material to strengthen the belt. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ tension members, as known in the art, to provide tensile strength to the belt.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 10-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654